Case 1:18-cv-02073-MN-CJB Document 12 Filed 04/30/19 Page 1 of 2 PageID #: 47



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

Sapphire Crossing LLC,                              §
                                                    §
                   Plaintiff,                       §
                                                    §
v.                                                  §    Civil Action No. 1:18-cv-02073-LPS
                                                    §
Kimberly-Clark Corporation,                         §
                                                    §        JURY TRIAL DEMANDED
                   Defendant.                       §



                           UNOPPOSED MOTION TO STAY
                    ALL DEADLINES AND NOTICE OF SETTLEMENT

       Plaintiff Sapphire Crossing LLC (“Plaintiff”) hereby files this Unopposed Motion to Stay

All Deadlines and Notice of Settlement (“Unopposed Motion”), and in support thereof respectfully

shows the Court as follows:

       All matters in controversy between Plaintiff and Defendant Kimberly-Clark Corporation

(“Defendant”) have been settled, in principle. The parties have executed a written settlement

agreement and are in the process of performing its terms. The parties anticipate that they will be

able to perform such terms within 35 days. Accordingly, Plaintiff respectfully requests that the

Court grant a stay of the proceedings between the parties, including all deadlines, until June 3,

2019. Defendant is unopposed to the relief requested herein.

       Good cause exists for granting this Unopposed Motion, as set forth above. The motion is

not filed for purposes of delay, but so that justice may be served.




Unopposed Motion to Stay and Notice of Settlement
Case 1:18-cv-02073-MN-CJB Document 12 Filed 04/30/19 Page 2 of 2 PageID #: 48



Dated: April 30, 2019                                 Respectfully submitted,


                                                      DEVLIN LAW FIRM LLC
                                                      /s/ Timothy Devlin
                                                      Timothy Devlin (#4241)
                                                      1306 N. Broom St., 1st Floor
                                                      Wilmington, Delaware 19806
                                                      Telephone: (302) 449-9010
                                                      Facsimile: (302)353-4251
                                                      tdevlin@devlinlawfirm.com
                                                    Attorney for Sapphire Crossing, LLC




       SO ORDERED this ____ day of __________________, 2019.


                                      _________________________________
                                      U.S. District Court Judge




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on April 29, 2019, a true and correct copy of the above and
foregoing document was served on all counsel of record who are deemed to have consented to
electronic service via the Court’s CM/ECF system. Any other counsel of record will be served via
electronic mail.

                                                      /s/ Timothy Devlin
                                                      Timothy Devlin


                             CERTIFICATE OF CONFERENCE

       The undersigned certifies that on April 29, 2019, counsel for Plaintiff conferred with
counsel for Defendant about the issues presented here. Counsel for Defendant indicated that it
was not opposed to the relief sought herein.
                                                 /s/ Timothy Devlin
                                                 Timothy Devlin




Unopposed Motion to Stay and Notice of Settlement
